Name: Council Regulation (EEC) No 4223/88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for new potatoes originating in Egypt (1989)
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  plant product
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 371 / 19 COUNCIL REGULATION (EEC) No 4223 / 88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for new potatoes originating in Egypt ( 1989) Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States , without prejudice to the drawing, on the tariff quota , of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares levied by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 1 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (*) provides for the opening of Community tariff quotas for imports into the Community of 98 000 tonnes of new potatoes falling within CN code ex 0701 90 51 from 1 January to 31 March , originating in Egypt ; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas the quota duties for 1989 are equal to 50% of the basic duties ; Whereas within the limits of the said tariff quotas the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal , on the one hand , and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey , on the other ( 2 ); whereas Community tariff quotas should therefore be opened for new potatoes from 1 January to 31 March 1989 ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 March 1989 , the customs duty applicable to imports into the Community of the following product originating in Egypt shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below: Serial No CN code Description Volume of tariff quota ( tonnes) Rate of duty (% ) 09.1705 ex 0701 90 51 New potatoes , from 1 January to 31 March 1989 98 000 7,5 2 . Within the limits of the tariff quota the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with Regulation (EEC) No 2573 / 87 . Article 2 The tariffquota referred to in Article 1 shall be administered by the Commission , which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . (&gt;) OJ No L 297 , 21 . 10 . 1987 , p. 11 . ( 2 ) OJNoL250, 1.9 . 1987 , p. 1 . No L 371 /20 Official Journal of the European Communities 31 . 12 . 88 3 . Member States shall charge imports of the said product against their drawings as and when such product is entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 5 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 6 The Member States' and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS